DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/4/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Nolte (US 4,243,064). Regarding claims 1 and 18, Nolte discloses a liquid dispensing valve (fig.1-8), said liquid dispensing valve comprising: a casing (see housing of 201) having an intake port (201a) formed on a first side of said casing and an output port (201b) formed on a second side of said casing; a tubular main liquid passage extending along an axis extending from the intake port to the output port (see fluid passage from 201a to 201b) wherein the tubular main liquid passage further comprises a hourglass-shaped section located between the intake port and output port (marked area GS in fig.5-7), the hourglass-shaped section comprised of a reduced diameter nozzle and an extending diameter nozzle (diameters at area GS); a suction port (at 201c) formed on a side of said casing, said suction port located perpendicular to the hourglass-shaped section of the tubular main liquid passage (see fig.5-6), further comprising a tubular suction liquid passage extending along an axis from the suction port to the hourglass-shaped section of the main liquid passage (tube from 201c to area of 210A). In combination with other claimed limitations, Nolte and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to tubular recirculation liquid passage disposed in a first position on the tubular main liquid passage, and further disposed in a second position on the tubular main liquid passage sandwiching the hourglass-shaped section of the tubular main liquid passage; and a bypass valve port formed on a side of said casing located opposite of the suction port, the bypass valve port extending perpendicularly from the tubular recirculation liquid passage. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/16/2022